1
2                           UNITED STATES DISTRICT COURT
3
                                EASTERN DISTRICT OF CALIFORNIA
4
5
     JEFFREY COX,
6                                                   Case No. 1:17-cv-01056-DAD-BAM
                   Plaintiff,
7
            v.
8                                                   ORDER GRANTING PLAINTIFF
     ROADRUNNER INTERMODAL                          ROADRUNNER INTERMODAL SERVICES,
9    SERVICES, LLC, a Delaware limited
     liability company, CENTRAL CAL                 LLC’S REQUEST TO FILE DOCUMENTS
10   TRANSPORTATION, LLC, a Delaware                UNDER SEAL
     limited liability company, and DOES 1
11   through 50,                                    (ECF No. 119)
12               Defendants.
     ________________________________/
13
     ROADRUNNER INTERMODAL
14   SERVICES, LLC, a Delaware limited
     liability company,
15
                   Defendant/Counter-
16                 Plaintiff,
17         v.
18   JEFFREY COX,
19               Plaintiff/Counter-
                 Defendant.
20   _________________________________/
21   ROADRUNNER INTERMODAL
     SERVICES, LLC, a Delaware limited
22   liability company,
23                 Plaintiff,
24         v.
25   T.G.S. TRANSPORTATION, INC., a
     California corporation, and DOES 1-10,
26
                 Defendants.
27   _________________________________/
28   ///
           On October 23, 2017, the Court entered a stipulated protective order in this case. (ECF 47.)
                                                    1
1    Currently before the Court is Plaintiff Roadrunner Intermodal Services, LLC’s request, pursuant to the

2    stipulated protective order and Local Rule 141, to file under seal Exhibits B, K, and M to the Joint

3    Statement Re Discovery Disagreement Following T.G.S. Transportation, Inc.’s Motion to Compel

4    Discovery Responses [ECF 116] (“Joint Statement”) (ECF 119.) No opposition to the request was filed

5    by any party. For the reasons that follow, Roadrunner’s request for filing under seal is granted.

6           “Historically, courts have recognized a ‘general right to inspect and copy public records and

7    documents, including judicial records and documents.’” Kamakana v. City & Cty. of Honolulu, 447

8    F.3d 1172, 1178 (9th Cir. 2006) (quoting Nixon v. Warner Commc’ns, Inc., 435 U.S. 589, 597 & n.7

9    (1978)). “[J]udicial records are public documents almost by definition, and the public is entitled to

10   access by default.” Id. at 1180. This “federal common law right of access” to court documents generally

11   extends to “all information filed with the court,” and “creates a strong presumption in favor of access to

12   judicial documents which can be overcome only by showing sufficiently important countervailing

13   interests.” Phillips ex. Rel. Estates of Byrd v. Gen. Motors Corp., 307 F.3d 1206, 1212 (9th Cir. 2002)

14   (citations and quotation marks omitted). Two standards govern whether documents should be sealed: a

15   “compelling reasons” standard, which applies to dispositive motions, and a “good cause” standard,

16   which applies to non-dispositive discovery type motions. Kamakana, 447 F.3d at 1179; see also Pintos

17   v. Pac. Creditors Ass'n, 605 F.3d 665, 677-78 (9th Cir. 2010). The “good cause” standard, which is

18   applicable here, presents a lower burden for the party wishing to seal documents. Pintos, 605 F.3d at

19   678. Courts determine whether good cause exists to protect the information from being disclosed to the

20   public by “balancing the needs for discovery against the need for confidentiality.” Id. (quoting Phillips,

21   307 F.3d at 1213).

22          Roadrunner contends that there is good cause to seal the documents at issue because they contain

23   or comprise Roadrunner’s confidential and proprietary information.

24          Having considered the documents at issue, which contain information regarding Roadrunner’s

25   finances, revenue, certain independent contractors, employees and customers, and in the absence of any

26   objection, the Court concludes that Roadrunner has sufficiently shown good cause for filing the

27   documents under seal.

28


                                                         2
1           Accordingly, good cause being shown, Roadrunner’s request to seal is HEREBY GRANTED,

2    and the Court orders that the following unredacted materials be filed and maintained under seal:

3           1.      Exhibit B to the Joint Statement

4           2.      Exhibit K to the Joint Statement; and

5           3.      Exhibit M to the Joint Statement.

6
7    IT IS SO ORDERED.

8
        Dated:     November 5, 2018                          /s/ Barbara   A. McAuliffe           _
9                                                       UNITED STATES MAGISTRATE JUDGE
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                        3
